Citation Nr: 1134642	
Decision Date: 09/15/11    Archive Date: 09/23/11	

DOCKET NO.  06-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to service connection for defective visual acuity in the right eye.

2.  Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert. E. O'Brien, Counsel




INTRODUCTION

Active service from September 1963 to August 1966 has been documented.  The Veteran had over 9 months of additional active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the VARO in Oakland, California, that denied entitlement to the benefits sought.  That decision also denied entitlement to service connection for a disability classified as "bilateral under riding small toes," and for an enlarged left inguinal ring.  However, in a Substantive Appeal dated in December 2005, the Veteran stated that he was only appealing the claim with regard to his "eyes" and his heart.  Accordingly, the issues with regard to bilateral under riding small toes and enlarged left inguinal ring are no longer for consideration by the Board.  38 C.F.R. § 20.202 (2010).

The case was remanded by the Board in January 2010 for further development.  The requested actions have been accomplished to the extent possible and the case has been remanded to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's defective visual acuity of the right eye is a developmental defect which preexisted service and was not aggravated therein beyond its natural progression, including by a superimposed disease or injury.  

2.  The Veteran's heart murmur preexisted service and was not aggravated therein beyond its natural progression, including by a superimposed disease or injury.  






CONCLUSIONS OF LAW

1.  Defective visual acuity of the right eye was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).

2.  Heart murmur was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhances VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  This is codified in pertinent part under 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA notice requirements apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The Board finds that no further notice or development action is required in order to satisfy VA's duties to the appellant under the VCAA.  In various letters of record, including one dated in February 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and what part of that evidence he was to provide and what part VA would attempt to obtain for him.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His service treatment records are on file, as are all available post service clinical records specifically identified by the Veteran.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.259.  The Board notes that the RO attempted to obtain reserve records for the Veteran, but a March 2010 memorandum reflects that all attempts to obtain records were futile.  Letters were sent to the Veteran himself and to the US Marine Corps Archives and Special Collections Center.  Also contacted was the National Personnel Records Center.  In view of the foregoing, the Board finds that VA has no further duty to assist with respect to obtaining such records.  See 38 C.F.R. § 3.159 (c) (2); Counts v. Brown, 6 Vet. App. 473, 477 (1994)  (noting that "VA has no duty to seek to obtain that which does not exist.")

The record shows the Veteran was also afforded examinations by VA in June 2010 in connection with his claims.  38 C.F.R. § 3.159 (c) (4).  The Board finds that the examination reports are adequate.  Opinions were provided by qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a rationale for opinions expressed.  See Briar v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (noting that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to planning a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c) (4).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues not being decided.  


Pertinent Law and Regulations

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.

Service connection requires competent evidence showing:  (1) the existence of a current disability; (2) in service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d, 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A Veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  3.306 (b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (b) (2010).

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303 (c).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VAOPCGPREC 82-90 (July 18 1990), published at 56 Fed. Reg. 45, 711 (1990)  (a reissue of General Counsel Opinion 01-85 (Mar 5, 1985).  The VA General Counsel's opinion notes that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes and that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect" on the other hand, because of 38 C.F.R. § 3.303 (c) may not be service connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In claims for VA benefits, VA should consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Defective Visual Acuity in the Right Eye

A review of the pertinent evidence of record reflects that at the time of evaluation at the optometry department at the Marine Corps Reserve Depot in San Diego in December 1961, vision in the right eye was listed as 20/200 while that in the left eye was listed as 20/20.  There was no mention as to what the corrected vision was.  The Veteran was given a left hand shooters permit.  Notation was made of "amblyopia cause unknown."  

At the time of reenlistment examination into the Army in September 1963, notation was made of refractive error.  Vision in the right eye was listed as 20/400 correctible to 20/70.  Left eye vision was 20/30 correctible to 20/20.  It was stated there was no diplopia.  

The Veteran was seen in outpatient consultation in June 1964 for a vague visual complaint.  Notation was made of possible amblyopia in the left eye.  Notation was made of anisometropia (a condition in which the two eyes have unequal refractive power, that is, they  are in different states of myopia (nearsightedness)).  

On another occasion in December 1965, the Veteran was seen after involvement in a conflict, where he received trauma to the left eye.  The medial upper and lower lid was bruised and ecchymotic.  No subconjunctival hemorrhages or growths in the anterior chamber debris were detected.  Vision was unaffected.  The retina was poorly visualized, but there were no gross defects.  The orbital rim was sore, but the examiner was not impressed by the possibility of a fracture.  Cold packs were prescribed.  

At the time of separation examination in June 1966, the Veteran stated he was in good health.  He expressed no complaints whatsoever.  Clinical evaluation referred to no visual difficulty.  

Post service medical evidence includes the report of a VA visual acuity examination in August 1997.  At that time it was reported the Veteran had had visual acuity in the right eye "since I was a teenager."  He was given diagnoses that included presumed ocular histoplasmosis with the right eye, and hypo stage glaucoma of the right eye, ocular hypertension in the left eye, and presurgical cataracts bilaterally.  

The Veteran was accorded an eye examination by VA in June 2010.  The claims file was reviewed by the examiner.  It was stated review showed longstanding poor vision involving the right eye since age 18.  The Veteran stated that he was aware that the vision in his right eye was poor.  He recalled that his vision was 20/200 at age 17 and that his recruiter "back doored" him into the military.  He believed his vision in the right eye had gotten worse over the years.  He reported no history of trauma or incapacitating periods due to eye disease.  Following examination he was given a diagnosis of "longstanding macular scar and extensive atrophy rt since childhood of unknown etiology although other eye care provideds (sic) presumed 2d to ocular histoplasmosis."  The left eye was described as normal.  The examiner stated that any current visual defect was not caused by or a result of any visual defect in the right eye.  She referred to the Veteran's historical report of longstanding poor vision in the right eye prior to and at the time of his entry into the military.  In an addendum in April 2011, the staff optometrist stated the following "the Veteran's current rt condition is as likely as not related to macular scarring that occurred prior to his time in service as per the Veteran's own self-reporting and all eye records reviewed at the 6/30/11 (sic) C and P exam.  Clinical exam does not lend itself to a determination of when the scarring occurred or the etiology of the scarring.  It is as likely as not that the scarring was not aggravated by military service and occurred prior to military service."

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in cases such as this, where a preexisting disorder is noted upon entering into service, the appellant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such case, the burden falls on the appellant to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the Government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

With respect to the question of aggravation during active service, the Board notes that the service treatment records and the appellant's lay testimony established that he was seen on one occasion in service in June 1964 for anisometropia with the right eye being much worse than the left.  However, the fact that he was seen for anisometropia during service is not sufficient to show that the underlying condition (of the right eye worsened for the purpose of determining service connection based on aggravation.  38 U.S.C.A. § 1153/ 38 C.F.R. § 3.306 (a); see also Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In that regard, it is well established that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  

In this regard, the Board notes that after the evaluation in June 1964, the Veteran had no further complaint with regard to the right eye.  In fact, at the time of separation examination in 1966, he stated that he was in good health and had no complaints of any sort.  Clinical evaluation at that time was unremarkable for any abnormality involving the right eye, or the left eye for that matter.  The Board has reviewed the post service record on appeal and that does not show any increase in right eye difficulties for years following service discharge.

In addition to this evidence, in June 2010, a VA optometrist examined the Veteran and reviewed the record on appeal, including the clinical records documenting the Veteran's right eye difficulties before service, during service, and after service, as well as lay evidence regarding the Veteran's symptoms over the years.  After so doing, the examiner concluded that it was as likely as not that scarring that occurred prior to the Veteran's time in service was not aggravated by his service and occurred prior to his military service.

The Board finds that this opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has clear expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the appellant's contentions, based her opinion on review of the appellant's claims folder, including the most pertinent evidence therein, and provided the rationale for her opinion.  See Nieves-Rodriguez v. Peake, 2 Vet. App. 295 (2008)  (Discussing factors for determining probative value of medical opinions).  

The Board is aware that the Veteran himself is competent to testify his observations as to some medical matters, (see Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). His statements are, at most, speculative assertions of a connection between current right eye problems and his military service.  As he has not explained the reasons for his assertions, and the question of aggravation is a complex question akin to the type of medical matter as to which the Courts have defined lay persons are not competent to testify, the Board finds the Veteran's lay statements are not sufficient to establish service connection for the disability at issue.  See Clemens v. Shinseki, 23 Vet. App. 1, 6 (2009).  (It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, Note 4, sometimes the lay person will be competent to identify the condition when the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer).  

On the basis of all the evidence of record pertaining to the right eye disability prior to, during, and subsequent to service, the Board concludes that the evidence of record does not show that the underlying disability increased in severity during active service, including by a superimposed disease or injury.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Heart Murmur

A review of the service treatment records with regard to the Veteran's heart reflects that at the time of enlistment into the Marine Corps Reserves in November 1962, notation was made of "very loud heart sounds and holosystolic murmur at aortic area most likely functional.  Second sound split normally.  No distolic (sic) murmur."  This was not considered disabling.  

At the time of separation examination in June 1966, the Veteran expressed no pertinent complaints and stated he was in good health.  Clinical evaluation at that time was entirely normal.  A chest X-ray study was normal.

The post service medical evidence includes the report of a general medical examination by VA in August 1997.  The Veteran reported that in 1995 he sustained a heart attack and was hospitalized at a private facility.  On current examination the examiner indicated that "I cannot hear a murmur although the sounds are somewhat distant."  Diagnoses included hypertension and arteriosclerotic cardiovascular disease, with a history of myocardial infarctions.  No opinion was expressed as to the etiology of the disabilities.  

Additional pertinent evidence includes the report of a VA heart examination accorded the Veteran in June 2010.  The Veteran stated that he found out he had a heart murmur when he went for his Marine Corps physical examination in June 1962.  It was indicated that the Veteran was hospitalized for a coronary stent in 1995.  The Veteran did not recall his heart doctors between 1995 and 2005 mentioning valvular heart disease.  

On examination the examiner found no current heart murmur.  The examiner opined that there was " no current heart murmur and current artery disease, which is coronary artery disease, is not caused by or a result of, not aggravated by, nor had its origin in service nor is in any way related to the Veteran's active service. " The examiner stated that the term "functional heart murmur" refers to a heart murmur produced by a high flow state, such as exercise, fever, or stress.  She indicated "however, 30-50 percent of children under age 8 have detectible systolic heart murmur in normal flow states, with no cardiac abnormality present.  These are called 'innocent murmurs'.  Many children 'outgrow' this heart sound by the time they are in their teens but it is still significantly common and lead to the diagnosis of functional murmur in this patient in 1962 likely because the examiner was experienced in evaluating the heart sounds of young recruits.  The aortic area in the systolic phase is where functional or innocent murmurs are heard and they have normally split S2 and no diastolic sounds, as documented in this patient in 1962.  The BP and pulse pressure was normal and there were no signs or symptoms of cardiac disease.  It is medically contraindicated to do any type of intervention to 'correct' a benign, functional or innocent murmur that goes away on its own.  Physical activity and exercise program while the Veteran was in the service would not effect (sic)  an innocent murmur and would be somewhat preventive of future coronary artery disease.  There is no record of cardiac disease developing while the Veteran was in the service, and he does not recall any heart problems until he was 50 years old and developed symptomatic coronary artery disease.  The heart murmur at age 17 had nothing to do with the onset of coronary artery disease.  The patient's gender, hypertension, hyperlipidemia, smoking are the risk factors he had for CAD at age 50 with additional risk factors of diabetes since then.  He had no in service in Vietnam and no history of Agent Orange exposure."

In this regard, the Board notes that whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The June 2010 VA examiner reviewed the entire claims file and explained the reasons for her conclusion that the Veteran did not have a current heart murmur.  This opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion come from its reasoning; a threshold consideration is whether the person opining is suitably qualified and sufficiently informed).  

The examiner discussed the term functional heart murmur and its presence in children.  She also stated that physical activity and exercising while the Veteran was in active service would not impact on an innocent murmur and would be somewhat preventive of future coronary artery disease.  She went on to say that there was no record of cardiac disease developing while the Veteran was in service and the Veteran himself did not recall any heart problems until he reached the age of 50.  She went on to say that the Veteran's gender, hypertension, hyperlipidemia, and smoking were the risk factors he had for the coronary artery disease he developed many years after service discharge.  The Board is aware that the Veteran is competent to testify as to his own observations.  See Jandreau v. Nicholson, 492 3d. 1372, 1376 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d, 1331-1336 (Fed. Cir. 2006).  However, as to the question as to whether an individual has a heart murmur or not, this is precisely the type of medical matter as to which the Court has held a Veteran is not competent to testify.  See Jandreau, 492 F.3d at 1377, Note 4 (sometimes a lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  The Board finds the Veteran is not competent to diagnose heart murmur or heart disease for that matter.  The specific recent opinion of the June 2010 VA examination of this question is of much greater probative weight than the general lay observations of the Veteran.

The Board notes the June 2010 VA examiner also opined that any cardiovascular disease would be unrelated to service, as there is no evidence of coronary artery disease during service or for years thereafter.  Significantly, the Veteran's own statements do not indicate that he had any continuity of symptomatology with regard to cardiovascular problems until the heart attack he experienced in the mid 1990's, a time many years following service discharge.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a heart murmur.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for defective visual acuity in the right eye is denied.

Service connection for a heart murmur is denied.


______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


